     Case 4:20-cv-00325-WTM-CLR Document 7 Filed 05/18/21 Page 1 of 1



              IN THE UNITED    STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION


JEFFREY FI^NCIS CIELOCK,


      Plaintiff,

V.                                            CASE NO. GV420-325


LPN WINSTON MOCK; SGT.
VARNADOVE; SGT. MORRIS; GPL.
LYONES, ECSO; CAPT. BARRS,
ECSO; EFFINGHAM COUNTY SHERIFF
OFFICE/JAIL DIVISION; WELLPATH;
GPL. BENNETT, ECSO; and GPL.
LOGKETT, ECSO;

      Defendants.




                                ORDER


     Before the Court is the Magistrate Judge's April 9, 2021,

Report and Recommendation (Doc. 5), to which Plaintiff has not

filed objections. After a careful de novo review of the record,

the report and recommendation is ADOPTED as the Court's opinion in

this case. Plaintiff's complaint is DISMISSED WITHOUT PREJUDICE.

The Clerk of Court is DIRECTED to close this case.


     SO ORDERED this /^"^^day of May 2021.

                                  WILLIAM T. MOORE, JR.
                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF GEORGIA
